 In the MatterofBOTANY WORSTED MILLSandTEXTILEWORKERS-UNION OF AMERICA, C. I.O.Case No. C-1988.-Decided May 25,1942_Jurisdiction:woolen and worsted fabrics manufacturing industry.Unfair Labor PracticesCollectiveBargaining:majority established by election and certification ofunion-refusal to bargain collectively by: refusal to recognize union; dilatorytactics ; insistence that majority of employees in appropriate unit since electionceased to desire representation by union, as justification for refusal to bargaincollectively,heldwithout merit ; evidence of, but not explaining change ofmind of employees shortly after election,heldinsufficient; presumption ofunion's continuing majority status established by Board election not rebuttedby "newly discovered evidence" offered months after certification althoughin respondent's possession prior to certification.Remedial Orders:employer directed to bargain collectively.Unit Appropriate for Collective Bargaining:allwool sorters ortrappers,includingoverlookers.Mr. Daniel R. Dimick,for the Board.Putney, Twombly & Hall, by Mr. Frederick R. Sanborn, Mr. LouisH. Hall, Jr.,andMr.William C. Treanor,of New York City, forthe respondent.Mr. Alfred Udoff,of New York City, for the Union.Mr. Armin Uhler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge 1 duly filed by Textile Workers Unionof America, C. I. 0., herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Second Region (New York City), issued its complaint datedJune 2, 1941, against Botany Worsted Mills, herein called the respond-1The original charge and the amended charge were filed with the Regional Director onJanuary 14 and April 1, 1941,respectively.41 N. L.R. B., No. 51.218 (' -'-BOTANY WORSTED MILLS219ent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 "(1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.A copyof the complaint,- accompanied by notice of hearing, was duly servedupon the respondent and the Union.The complaint alleged in substance (1) that the wool sorters ortrappers, including overlookers, of the respondent at its plant atPassaic, New Jersey, constitute a unit appropriate for the purposesof collective bargaining; (2) that on December 13, 1940, the Boardcertified the Union as the exclusive representative of the employeesof the respondent in such unit; 2 and (3) that on or about December28, 1940, and at all times thereafter, the respondent, although dulyrequested, refused to bargain collectively with the Union as the ex-clusive representative of all of its employees in the appropriate unit.On June 11, 1941, the respondent filed its answer, in which it did notdeny the allegations of the complaint pertaining to its business. Itdenied that it had committed any of the alleged unfair labor prac-tices and pleaded various special and affirmative defenses.Pursuant to notice a hearing was held in Passaic, New Jersey,on June 16, and in New York City on June 17 and 18, 1941, beforeHenry J. Kent, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board, the respondent, and the Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the opening of the hearing the respondent moved to dismiss thecomplaint on the ground that it is not engaged in commerce withinthe meaning of the Act. The Trial Examiner reserved ruling onthismotion.The respondent also moved to dismiss the complaintin whole or in part on various other grounds 3 These motions weredenied by the Trial Examiner.At the opening of the hearing coun,sel for the Board moved to strike the first, second, and third specialdefenses and, during the course of the hearing, further moved to2Matter of Botany Worsted MillsandTextileWorkers of America,28 N. L R. B. 5388 Separate motions to dismiss weremade on the grounds that the complaintis "insuf-ficient atlaw" ; that it fails to state the relief sought ; that Section 9 (b) of the Actis unconsitutional;that, in the alternative, if Section 9 (b) is constitutional, the Boardabused its discretion"inmaking its purported determinationof the allegedly appropriatecollectivebargainingunit" ; that the amendedchargewas insufficientto support theallegations in' the complaint,and that the amended charge was notverified by,a properagentof the Union.The respondent also moved to dismissthose portionsof the com-plaint which alleged a refusal to bargain on or before March12, 1941,on the groundthat theBoard's order denying motions to set- aside thedecision,direction of election,and election'was not-received until March13, 1941. 220DECISIONSOF .NATIONAL LABOR RELATIONS BOARDstrike the fourth and 'fifth special defenses from the respondent'sanswer.4The motions were granted.During the course of the hear-ing the respondent renewed its application, previously made in writ-ing to the.Regional Director, for theissuanceof subpoenasad testifi-candumto 20 employees of the respondent in the bargaining unitwhich the Board had found appropriate on October 7, 1940.5 TheRegional Director had denied this application, but without prejudiceto the right of the respondent to renew its application before the TrialExaminer.The Trial Examiner again denied the application."Atthe close of the Board's case and at the close of the hearing, therespondent renewed its motions to dismiss the complaint in whole orin part on various grounds.The Trial Examiner denied these mo-tions.During the course of the hearing the Trial Examiner maderulings on other motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.At the close of the hearing the respondent againmoved to dismiss the complaint in whole or in part on various grounds.The Trial Examiner reserved ruling on these motions and disposedof them thereafter in his Intermediate Report as indicated below.On October 17, 1941, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties.Hedenied the respondent's motions upon which he had reserved rulingduring the hearing and found that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (5) and Section 2 (6) and (7) ofthe Act.He recommended that the respondentcease` and desist fromthe unfair labor practices and take certain affirmative action designedto. effectuate the policies of the Act.On November 18, 1941, the re-spondent filed exceptions to the Intermediate Report.On November21 and December 2, 1941, respectively, the respondent and the Unionfiled briefs.On April 30, 1942, oral argument was had before theBoard in Washington, D. C. The respondent and the Union wererepresented by counsel and participated therein.7The Board has considered the exceptions filed by the respondentand the briefs filed by the respondent and the Union "and, insofaras the exceptions are inconsistent with the findings, conclusions, andorder set forth below, finds no merit in them.*The special defenses challenged the validity of the,Board's certification of the -Union.Matter of Botany Worsted MillsandTextile,Workers Union of America,27 N. L. R. B.687.See Section III, below.7The Board,on March 22, 1942, vacated its Decision and Order which it had previouslyissued in this case."The Board has also considered a brief filed by the respondent with the Trial Examiner. BOTANY WORSTEDMILLS221Upon the entire record in the case, theBoardmakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent did not deny the following allegations of the com-plaintconcerning its business,9which we find to be- true : 9aRespondent in the course and conduct of its businessas afore-saidcauses and has continuously caused a substantial amount ofmaterials and, products used in the manufacture, sale, and dis-tribution oft woolen and worsted fabrics and related products tobe purchased, delivered, and transported in interstate commercefrom and through States of the United States other than theState of New Jersey to the Passaic plant, and causes and hascontinuously caused a substantial part of the products manufac-tured, sold, and distributed by it as part of its business, as afore-said, to. be supplied, delivered, and transported in interstatecommerce from the said Passaic plant in the State of NewJersey.In addition, the following findings which we adopt herein, weremade by the Board on October 7, 1940, in its Decision and Directionof Election in the representation proceeding :BotanyWorsted Mills is a New Jersey corporation with itsprincipal office and plant at Passaic, New Jersey, where it isengaged in the processing, manufacturing, and sale of woolenand worsted fabrics.During the first six months of 1940, theCompany purchased approximately 5,000,000 pounds of raw wooland wool tops, approximately all of which were shipped to ite Prior to the hearing,a subpoenaad testificanduinand a subpoenaduces tecum,respectively,were sent by registered nail to Charles F FI Johnson,president of therespondent,and to the respondent.The subpoenaduces teuimcalled for,inter alia,the production of certain books and records relating to the respondent's business.Counselfor the Board explained that he desired to call Johnson as a witness to elicit from himtestimony concerning the respondent'sbusiness,Neither Johnson nor the respondentappeared in response to the subpoenasThe respondent denies that the subpoenas were"duly" served upon Johnson or the respondent.At the hearing,counsel for the respondentrefused to admit or deny knowledge as to whether or not the subpoenas were receivedby Johnson or the respondent.In view of the fact that neither Johnson nor therespondent appeared in response to the subpoenas,counsel for the Board inquired ofcounsel for the respondent whether he would produce a witness who would give testimonyconcerning the respondent'sbusiness.Counsel replied : "I am not required to producea witness"When counsel for the Board asked if lie would produce the material requiredby the subpoenadoors tecuno,counsel for the respondent replied: "Since no subpoena hasbeen properly and lawfully served,I am not required either to answer the question orto produce any material "DaArticle II,Section 10, of the Board'sRules and Regulations provides that "Anyallegation in the complaint not specifically denied in the answer,unless the respondentshall state in the answer that the respondent is without knowledge,shall be deemed-tobe admitted to be true and may be so found by the Board." 222DECISIONSOF NATIONALLABOR`RELATIONS BOARDfrom points outside the State of New Jersey.During this sameperiod the Company sold over 1,500,000 pounds of finished prod-ucts, approximately 95 percent of which were shipped f. o. b.Passaic,New Jersey, by the, Company to points outside theState of New Jersey. The Company employs approximately5,000 employees."Furthermore, in* a complaint proceeding involving the respondent,the Board found on December 1, 1937, that the respondent was en-gaged in commerce within the meaning of the Act 11 This, findingwas sustained by the Circuit Court of Appeals on August 3, 193912The respondent denies that its operations affect commerce' within.the meaning. of the Act. It contends, also, that "the present pro-ceedings should be dismissed for failure on part-of Board's counsel toprove the jurisdictional allegations which were contained in the com-plaint."We think that these contentions are without merit and thatthe record amply supports the allegation of the complaint that therespondent is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of Americais a labor organization affiliated'with the Congress of IndustrialOrganizations admitting to mem-bership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. BackgroundOn July 6, 1937, the Board issued a complaint against the respond-ent after a charge had been filed by the Textile Workers OrganizingCommittee, an affiliate of the Congress of Industrial Organizations.After a hearing held in July 1937, the Board entered its Decisionon December 1, 1937, finding that the respondent had interferedwith, restrained, and coerced its employees in the exercise ' of therights guaranteed in Section 7 of the Act, and further. finding thatthe respondent had discriminated in regard to the hire and tenure ofemployment of one of its employees and had thereby engaged inunfair labor practices, within the meaning of Section 8 (1) and '(3)of the Act.13,"It should be noted that whereas the respondent was employing approximately 5,000employees at the time of the representation proceeding,counsel for the respondent statedat the hearing in the present proceeding that the respondent was employing upwards of6.500 employees."Matter of Botany WorstedMills andTextileWorkers Organizing Committee, 4 NL.R B 29212N. L R.B. v Botany Worsted Mills,106 F.(2d) 26313Matter of Botany Worsted MillsandTextileWorkers Organizing Committee, 4N. L R B 292,enf'd as mod inN L R B.v.Botany WorstedMills, 106 F(2d)' 263. BOTANY WORSTED MILLS223B. The refusal to bargain-1.Chronology of eventsa.The events prior to the certification of the UnionOn October 7, 1940, the Board issued a Decision and Direction ofElection in which it found that all wool sorters or trappers, includ-ing overlookers, at the respondent's , plant in Passaic, New Jersey,constituted a unit appropriate for the purposes of collective bargain-ing, and directed an election among the employees in the appropriateunit to determine whether or not they desired to be represented bythe Union.The election was conducted on November 8, 1940.OnNovember 12, 1940, the Regional Director issued an Election Reportin which she stated that 32 employees were eligible to vote, that 32had cast ballots, and that of these 32 employees 18 voted for, and 14against, the Union.According to the Election Report there were noblank, void, or challenged ballots.On November 18, 1940, the respondent sent a telegram to the Boardstating that it desired "reargument' of the Board's decision anddirection of election" and adding that "a more ample petition willbe mailed tomorrow." 14On the following day the respondent fileda motion to set aside the decision and to consolidate the proceedingwith another case then pending before the Board.15 In this motionthe respondent challenged the Board's decision solely on the groundthat the unit was inappropriate.On November 28, 1940, the Boardreceived an affidavit from counsel for the Union opposing the re-spondent'smotion.On November 30, 1940, the Board received areply affidavit signed by counsel for the respondent stating that hewas informed and believed "that a number of the employees whovoted `yes' at the election did so because it was their idea that byvoting `yes', they were voting for the Company and that by voting`no' they were voting against the Company, so that a substantialnumber of the voters at said election voted for the exact contraryof their desire." 16Counsel for the respondent also stated that "I alninformed and verily believe that'if an election were held at whichthe voters were properly instructed of the effect of their vote, a sub-stantial majority would vote that they do not wish to be represented,14 It should be noted that Article II, Section 9, of the Board's Rules and Regulationsprovides that the parties m.av file objections to an Election Report "within 5 days" afterthe Repolt has been issued and served upon the partiesIFMatter of Arlington MillsandFederation of Woolen and Worsted Workers UTWA-AFL, et hl ,31 N L R B 21.'8The following is the form of ballot used in the election :Do you desire to be represented for the purposes of collective bargaining byTextileWorkers Union of America, affiliated with the Congress of IndustrialOrganizations'?YESNO 224DECISIONSOF NATIONALLABOR RELATIONS BOARDby TextileWorkers Union of America." Counsel for the Unionanswered this affidavit by letter dated December 2, 1940.On Decem-ber 13, 1940; the Board issued a Supplemental Decision and Certi-fication of Representatives in which it denied the respondent's motionand certified the Union as the exclusive representative of the em-ployees in the unit which it had previously found to be appropriatefor the purposes of collective bargaining.b.The events following certification of the Union'On December 27, 1940, Joseph Sprechman, organizational directorin charge of the Union's activities in the wool industry for the PassaicValley, in a letter to the respondent, requested-a bargaining confer-ence on behalf of its employees in the certified appropriate unit.He requested a reply by return mail.No reply was ever given.,Afew days later, Sprechman telephoned C. P. Johnson, the respondent'spresident, but Johnson's secretary informed Sprechman that Johnsonwas not there.Sprechman thereupon asked to speak to some otherofficial of the respondent, and the secretary connected him with oneRemig; Remig told Sprechman that he could do nothing in referenceto the proposed negotiations and said that he would request Johnsonto call Sprechman. , The following clay Sprechman undertook. totelephone Johnson again.Sprechman was informed that Johnsonwas not present and he again spoke to Remig, stating that he hadexpected a call from Johnson, but had not heard from him. Sprech-man then asked Remig to try to arrange an appointment for him withsome official in authority to discuss bargaining negotiations.Remigagain stated that he was without authority, but that he expectedJohnson in during the afternoon or following morning and wouldrequest Johnson to call Sprechman. Johnson never called Sprech-man.On January 8, 1941, Sprechman sent the following letter to John-son, by registered mail.On December 27th, 1940 we sent you a communication request-ing an appointment to bargain collectively for the unit in whichthe National Labor Relations Board has certified us as collectivebargaining agent.Since that date we have attempted on various occasions tocontact you by telephone.We realize that your business takesa great deal of your time.However, we feel that an organization17The findings set forth below concerning the Union'sattempts to bargain with therespondent are based either on uncontroverted documentary evidence or undemed testimony. BOTANY WORSTED MILLS225such as yours must certainly have other officers who can take upthese problems in the meantime.We hope that this question will not be delayed any, longer.May we hear from you as to the time, date and place for such aconference?On January 14, 1941, Johnson replied to Sprechman's letter ofJanuary 8 as follows :I regret the delay that there has been in response to yourcommunications, due very largely to the fact that I have hadto be constantly away in connection with matters of nationaldefense at Washington.You are quite right that there are other officers who eventuallycan take over whatever duties there may be in connection withthe matter at hand, but until a definite policy is laid down bythe directors of this company and its Counsel it will be impossibleto give you any definite reply. It has been my hope that all thiswould be possible long ago, but, unfortunately, our counsel isill and as he had handled this entire matter we are constrainedto wait until his illness is over.Following the receipt of yourletter of the 8th I phoned his office and was advised that hewas very ill and that the doctor 'refused to permit anybody totalk with him and it probably would be some days before wecould discuss this situation with him.I am sure you will under-stand that until we as officers are advised what the policy ofcounsel is to be, irrespective of what our recommendations maybe, we will have to await such knowledge.I am sorry that conditions are as they are and I am sure thatour counsel would be delighted if he were well enough to sit inbecause this is one of those matters that the sooner we can getit behind us and settled as to what our mutual relationships arethe more quickly we can all arrive at understandness of the entirepicture.On January 17, 1941, Sprechman wrote Johnson another letterand requested Johnson to meet with him "at least for an informaldiscussion on this question."Johnson's secretary wrote Sprechmanon January 21, 1941, and stated that she would call Johnson's atten-tion to Sprechman's letter of January 17, but no further acknowledge-ment was ever received.On February 6, 1941, Sprechman againwrote Johnson a letter, complaining because of the failure of therespondent to arrange for a meeting and "requesting that a datebe set in order to discuss these problems."No reply to this letterwas ever made by the respondent.-463892-42-vol. 41-15 226-DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 7, 1941, the respondent filed with the Boarda motionseeking to vacate the decision, election, and certification in the repre-sentation proceeding.To an affidavit accompanying this motion therespondent attached photostatic copies of two petitions, each datedNovember 15, 1940, and signed by X10 employees (20 in all).Bothpetitions are worded the same; they are addressed to Charles F. N.Johnson, president of the respondent, and assert that:A goodly percentage of we wool sorters and trappers do notthink being members of the C. I. O. will benefit us or our fellowworkers and therefore do not wish to join that organization.If possible, we would like to confer with you upon this subject,which is of the utmost importance to us.In a brief which accompanied this motion,counsel for the re-spondent,referred to these petitionsas "newly discoveredevidence."The brief also stated that the petitions "were sent to the presidentof Botany Worsted Mills in late November."On March 12, 1941, the Board denied the respondent's motion tovacate the decision, election,and certification.On March 17, 1941,Sprechman again wrote to the respondent requesting it to bargainwith the Union.This letter reads as follows :We have been notified by the National Labor Relations Boardthat your petition to re-open the case of the wool sorters andtrappers has been denied.Accordingly, the TextileWorkersUnion of America, as the certified collective bargaining agentfor the wool sorting department again requests a meeting withyour representatives to confer on working conditions pertainingto this department.We ask that this conference take place nolater than one week from the date of this letter.'To date, your representatives by one means or another have de-layed this conference,- all of the time professing a desire to abideby the National Labor Relations Act.We trust that no furtherdelay will prevent this profession from resolving itself into actionsuch as the meeting we now request.We shall appreciate the courtesy of an immediate reply.The respondent,by Frederick R. Sanborn,its attorney and counselof record in the hearing, replied on March 21, 1941, as follows :On behalf of Botany Worsted Mills, we acknowledge yourletter ofMarch 17, 1941.We resent the suggestion that anyconferences with you have been delayed, as that is, not the fact.As we see the situation and as we interpret the National LaborRelations Act, the decision. and certification of the National LaborRelations Board in this case was thoroughly wrong, for a varietyof reasons,constitutional,legal and factual,which need not be BOTANY WORSTED MILLS227set-forth in this letter.Certainly it was our client's right, aswell as our duty, to bring both the Board's errors and the newevidence to its attention.To do so did not constitute "delay.".Moreover, a majority of the employees, in the alleged unitwhich the Board asserted to be appropriate, have stated in writ-ing that they no longer wish to be represented by you.Certainly -the employees have-the absolute right to change their choice ofrepresentatives at any time, and that choice, when made, must berespected by you as well as by our client.We do not see howunder the law you' can continue to act as agent for any grouponce you have ceased to represent a majority in that group.Neither do we see how we could advise our client that anyagreement entered into through you 'as agent would be legallyand validly binding when our client has been heretofore put onnotice by its employees that you cannot speak for a majorityof them, even in the alleged unit asserted to be appropriate bythe order of the National Labor Relations Board.To take anyother legal position than this would be' to disregard both theletter and the.spirit of the,National Labor' Relations Act.We have no desire to delay in this matter. If upon reflectionyou feel that, although you now 'represent only a minority, youare still legally entitled to act as if you represented-a majority,we shall be glad to submit promptly the question to the determi-nation of the courts.We are aware of the rule that normallyour client-cannot appeal to the courts from the certification ofthe Board.We think, however, that it would be easy, and quickto do so by stipulation, and upon an agreed state of facts.We shall be glad to enter into such a stipulation with yourcounsel and to go forward quickly in the matter. In order tofacilitate that result, we are sending a copy of this letter to yourattorney,Mr. Udoff, and to the National Labor Relations Boardfor the Second Region.Upon very short notice we shall beglad to meet Mr. Udoff in order to agree upon the stipulation.Please instruct him to get in touch with us at once and to ar-range for a conference.On the basis of charges filed by the Union, the Board subsequentlyissued its complaint on June 2, 1941, alleging that the respondent hadrefused to bargain collectively with the Union.2.Conclusionsa.The appropriate unitAs noted above. the Board previously found, and the complaintherein alleges, that all wool sorters or trappers, including over- 228DECISIONS, OF NATIONAL LABOR -RELATIONS BOARDlookers, in the respondent's Passaic, New Jersey, plant, constitute aunit appropriate for the purposes of collective bargaining.The re-spondent had denied this allegation of the complaint in its answer.In its previous Decision the Board, in finding that all wool sorters ortrappers, including overlookers, constituted an appropriate unit,said:The record indicates that the sorters or trappers work in adepartment separated from the other departments of the plantand are engaged in the preparation of wool for subsequentoperations by other employees of the Company.They hate beenorganized by the Union.Wherever possible, it is obviously de-sirable that, in a determination of the appropriate unit, we rendercollective bargaining of the Company's employees an immediatepossibility. 'There is no evidence that the majority of the otheremployees of the Company belong to any union whatsoever ;nor has any other labor organization petitioned the Board forcertification as representative of the Company's employees on aplant-wide basis.Consequently, even if, under other circum-stances, the wool sorters or trappers would not constitute themost effective bargaining unit, nevertheless, in the existing cir-cumstances, unless they are recognized as a separate unit, therewillbe no collective bargaining agent whatsoever for theseworkers.At the present time, and in view of the existing state of labororganization among the employees of the Company, in order toinsure to the sorters or trappers the full benefit of their rightto self-organization and collective bargaining and otherwise toeffectuate the policies of the Act, we find that the wool sortersor trappers of the Company, including the overlookers, constitutea unit appropriate for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and otherconditions of employment.We have reviewed our decision of the appropriate unit in the lightof the contentions advanced by the respondent and the evidence in therepresentation proceeding and in the case now before us, and we seeno reason to alter our previous determination.We find, accordingly,that all wool sorters or trappers, including overlookers, at the re-'spondent's Passaic, New Jersey, plant constitute and at all timesmaterial herein constituted a unit appropriate for the purposes ofcollective bargaining and that said unit insures to employees of therespondent the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuates the policies of theAct. ,BOTANY WORSTED MILLS229C. The Union's majority; the refusal to bargainIt is clear that the respondent has refused to bargain with theUnion.Sprechman's first letter to the respondent, dated December17, 1940, shortly after the Board had issued its certification, wentunanswered.Nor was Sprechman able, when he subsequently tele-phoned the respondent, to speak to C. P. Johnson, the respondent'spresident, or to arrange a conference through any other official.Al-though Sprechman was told that Johnson would be asked to call him,he never received any telephone call,from Johnson.When Sprech-man, again wrote to the respondent on January 8, 1941, Johnsonreplied on January 14, 1941, that he was unable to proceed withbargaining negotiations until he had been advised by counsel for therespondent, who was then ill, "what the policy of counsel is to be."In answer to this letter, Sprechman suggested, on January 17, 1941,that Johnson meet with him "at least for an informal discussion."While Johnson's secretary acknowledged receipt of this letter, andsaid, that she would call it to Johnson's attention, Sprechman re-ceived no further communication from the respondent.Again onFebruary 6, 1941, Sprechman wrote to Johnson and again his letterwas not answered.Over a month later, on March 7, 1941,, the re-spondent filed its motions to set aside the decision, election, andcertification.Shortly after these motions were denied on March 13,1941, Sprechman again wrote to the respondent and requested a bar-gaining conference.To this letter the respondent replied, by itsattorney on March 21, 1941, alleging that the Board's decision andcertification were erroneous, questioning the Union's authority to -actas representative for employees of the respondent, and offering tosubmit "the question to the determination of the Courts."The respondent does not deny that it has refused to bargain withthe Union but contends that it was "justified both in the fact and inthe law in refusing to bargain" with the Union, and that "it wasthe legal duty of respondent to refuse to bargain collectively" withthe Union on and after November 15, 1940. In support of this con-tention, the respondent has alleged in its answer "that on or about the15th day of November 1940, a majority of [the] 32 employees [inthe 'unit found to be appropriate by the Board] to wit, 20 thereof,notified respondent in writing that they no longer desired to be rep-resented for collective bargaining purposes" by the Union, and that"said notification at all times thereafter has remained and now isin full force and effect."On motion of counsel for the Board, theTrial Examiner struck this allegation of the respondent's answerand refused to entertain evidence in its support. - At the hearing,the respondent offered to prove that 20 of the 32 employees in the 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit found appropriate would'have testified "that on or about the15th day of November 1940,.they ceased to wish to be represented"by the Union, and that "that wish has continued at all tinges to thepresent time, and is their wish today."For the- purposes of our Decision, we shall treat the testimonyoffered by the respondent as received and we shall assume that the20, employees were permitted to testify and did testify that "on orabout' the 15th of November 1940 they ceased to wish to be repre-sented" by the Union and that "that wish has continued at all times tothe present."Such testimony, adduced at the very hearing in whichthe respondent was charged with unfair labor practices and receivedmonths after a secret election in which a majority of the employeescast their ballots for the Union, cannot be relied upon as sufficientor adequate to establish that the employees had changed their minds,one week after freely recording their choice in a secret election.Nor do we believe that the testimony of the employees is sufficientto rebut the presumption of the Union's continuing status on Novem-ber i15, 1940, as majority representative's establishedin a secret Boardelection on November 8, 1940.To hold otherwise would be to renderthe orderly procedure and administrative machinery created by theAct for, the ascertainment of employee bargaining representativesinefficacious and inconclusive to a degree sufficient to defeat the stat-utory purpose.'This is particularly true under the circumstances"Bethlehem Steel Co v National Labor Relations Board,120 F(2d)641 (App.D. C ), enf'gMatter of Bethlehem Steel Corporation—et alandSteelWorkers OrganizingCommittee,14 N L R.B, 539,National Labor Relations Board v. Whittier Mills Co,111 F.(2d) 474(C C A. 5),enf'gMatter of Whittier Mills Company et al.andTextileWorkers Organizing Committee,15 N L R B 457;,National Labor RelationsBoardvNationalMotor BeartnpCo., 105 F. (2d) 652 (C C A. 9), enf'g as modMatterof National Motor Bearing CompanyandInternational Union,United Automobile Workersof America, 5 N. LR B 409-1° InValleyMould and Iron Corporation v National Labor Relations Board,116 F.(2d) 760,764-765,(CC.A. 7),enf'gMatter ofValleyMould and Lion CorporationandSteelWorkers organizing Committee.20 N L R B.211, the court said :"In pursuance of an election,theBoard had certified Amalgamated as the dulydesignated exclusive bargaining agent for the employees.This certification iemainedin full force and effect and petitioner,by its\own statement,at that time refused tobargain with Amalgamated in the manner and in the relation required by the certifi-cation and the actAs we lead the statute, in the Board is lodged jurisdiction todetermine in a piopei manner the unit, apps opriate for the purpose of collective bar-gaining.Congress conferred exclusive jurisdiction upon the Board to determine theappropriate and selective bargaining unit for employees and gave to it alone propermachinery by way of election for making such determinationEmployees have thei iglit to designate their bargaining agent.The Board alone may certify the selectionand we take it that so long as that certification remains in full force and effect, theorganization designatedmust be recognizedThe employer must accord to a certifiedagent recognition as the proper bargaining agent until the certification is rescinded orsucceeded by anotherAny other holding would upset orderly procedure and destroythe efficiency of deteimination by the body authorized to net andmaintainthe proceed-ings in a state of suspension and indecision"CitingInternationalAssociation ofMachinists vNational Labor Relations Board,110F (2d) 29(AppD C ) andNational Labor RelationsBoard vRemington-Rand Inc.,94 F.(2d) 862, 870(C.C.A.2), cert denied304 U S. 576 BOTANY WORSTED MILLS231of this case.Here, during the several months which followed afterwe had issued our certification, the Union repeatedly attempted, with-out avail, to arrange a conference with the respondent.Then, onMarch 7, 1941, the respondent filed its motion to vacate the decision,election, and certification on the basis of the two petitions addressedto Johnson and alleging that "a goodly percentage of we wool sortersand trappers . . . do not wish to join" the Union. In a brief whichaccompanied the motion, the respondent referred to these petitionsas "newly discovered evidence," although elsewhere in the brief, italleged that it had received the petitions "late. in November" 1940.In other words, the respondent sought to challenge our certification,months after it was issued, on the, basis of "newly discovered evi-dence" which was in its possession before the certification was issued.Furthermore, this evidence merely tends to establish the absence ofa desire on the part of some of the employees in the appropriate unit"to join" the Union, a fact which is'inlnmaterial to the question ofwhether or not these employees desired representation by the Union.We are of the opinion that the respondent's challenge of our certifi-cation in this proceeding is neither timely nor meritorious.We find that on December 13, 1940, and at all times thereafterthe,Union was, and that it now is, the duly designated representa-tive of a majority of the employees in the appropriate unit.Pur-suant to Section 9 (a) of the Act, the Union was, and now is, theexclusive representative of the employees in said unit for the pur-poses of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.We further find that on December 28, 1940, and at all times there-after the respondent refused to bargain collectively with the Unionas the exclusive representative of its employees in the appropriateunit, and that the respondent has thereby interfered with, restrained,and coerced its employees in the exercise of the'rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above, occurring in connection with the operations of the re-spondent described in Section I, above, have a close,' intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engagedin certain unfairlabor practices,we shall orderthat it ceaseand desist therefrom 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDand take certain affirmative action designed to effectuate the policiesof the Act.We have found that the respondent refused to bargain collectivelywith the Union as the exclusive representative of its employees- in theappropriate unit.In order to effectuate the policies of the Act weshall order that the respondent,upon request,bargain collectivelywith the Union as the exclusive representative of its employees withinthe unit herein found to be appropriate.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America,affiliated with the Congressof Industrial Organizations,is a labor organization,within the mean-ing of Section 2 (5) of the Act.2.All wool sorters or trappers,including overlookers,of the re-spondent at its Passaic, New Jersey, plant constitute and at all timesmaterial herein constituted a unit appropriate for the purposes ofcollective bargaining,within the meaning of Section 9(b) of the Act.'3.TextileWorkers Union of America,affiliated with the Congressof Industrial Organizations,was on December 13, 1940, and at, alltimes thereafter has been, the exclusive representative of all employeesin, said unit for the purposes of collective bargaining,within themeaning-of Section 9 (a) of the Act.4.By refusing on December 28, 1940, and at all times thereafter,to bargain collectivelywithTextileWorkers Union of America, affili-ated with the Congress of Industrial Organizations,as the exclusiverepresentative of its employees in the appropriate unit, the respondenthas engaged in and is engaging in unfair labor practices,within themeaning of Section 8(5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2(6) and (7)of the Act.ORDERUpon the basis of. the above findings offact and conclusions oflaw, and pursuant to Section 10 (c) of the National LaborRelationsAct, the National LaborRelationsBoardhereby ordersthat the re- BOTANY WORSTED MILLS233spondent, Botany Worsted Mills, Passaic, New Jersey, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with TextileWorkers Unionof America, affiliated with the Congress of Industrial Organizations,as the exclusive representative of all wool sorters or trappers, includ-ing overlookers, at its Passaic, New Jersey, plant;'(b) In any manner interfering with the efforts of Textile WorkersUnion of America, affiliated with the Congress of Industrial Organi-zations, to bargain collectively with the respondent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Textile Workers Unionof America, affiliated with the Congress of Industrial Organizations,as the exclusive representative of all wool sorters or trappers, includ-ing overlookers, at its Passaic, New Jersey, plant, in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment;(b) Post immediately and keep posted for a period of at least sixty(60) consecutive days from the date of posting in conspicuous placesthroughout its Passaic, New Jersey, plant notices stating (1) thatthe respondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a) and (b) of this Order, and(2) that the respondent will take the affirmative action set forth inparagraph 2 (a) of this Order;(c)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.